Exhibit 10.13
SECOND AMENDMENT TO LEASE
     This SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of
November 24, 2008 (the “Effective Date”) by and between JEPCO DEVELOPMENT
COMPANY LLC, an Oregon limited liability company, as successor-in-interest to
Jepco Development Company, a general partnership (“Lessor”), and LACROSSE
FOOTWEAR, INC., a Wisconsin corporation (“Lessee”).
RECITALS
     A. Lessor and Lessee are parties to that certain Lease, dated as of
March 14, 1994, as amended by that certain Lease Amendment and Option Exercise
(the “First Amendment”) dated as of April 17, 1998 (the “Lease”), pursuant to
which Lessor leases to Lessee, and Lessee leases from Lessor, certain real
property located at 12722 NE Airport Way in the City of Portland, Oregon and
more particularly described in the Lease (the “Premises”).
     B. The term of the Lease was originally set to expire on March 13, 2004. By
entering into the First Amendment, Lessee exercised its first option to extend
the term of the Lease and the Lease is now set to expire on March 13, 2009.
     C. Lessor and Lessee now desire to extend the First Extended Term of the
Lease to May 31, 2010, to increase the rent payable under the Lease, and to make
certain other amendments to the Lease, all upon the terms and conditions set
forth herein.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee agree as
follows:
1. Lease Amendments.
     a. Term. Section 2(b) of the Lease is hereby amended to provide that the
First Extended Term of the Lease shall expire on May 31, 2010. Section 2(c) of
the Lease is hereby amended to provide that the Second Extended Term shall only
be exercisable by written notice given to Lessor at least eight (8) months prior
to expiration of the First Extended Term.
     b. Rent. Section 3(a) of the Lease is hereby amended to provide that, in
addition to any adjustment made pursuant to Section 3(b) of the Lease, the rent
payable under the Lease shall be increased on March 1, 2009 by $5,655 per month.
     c. Skylights. Lessor hereby agrees to install on the roof of the Premises
the new skylights described in the purchase order attached hereto as Exhibit A.





--------------------------------------------------------------------------------



 



     d. Maintenance. Lessor hereby represents to Lessee that, to Lessor’s actual
knowledge, Lessee is not currently in default under the Lease with respect to
its obligations to maintain the Premises.
2. Capitalized Terms.
     All capitalized terms used in this Amendment, which are not defined herein,
shall have the same meaning as in the Lease.
3. Miscellaneous.
     Except as set forth herein, the Lease remains in full force and effect.
This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original. Delivery of an executed signature page to this Amendment by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart hereto.
IN WITNESS WHEREOF, Lessor and Lessee have executed this Second Amendment to
Lease as of the date first set forth above.

              LESSEE   LESSOR
 
            LACROSSE FOOTWEAR, INC.,   JEPCO DEVELOPMENT COMPANY LLC, a
Wisconsin corporation   an Oregon limited liability company
 
           
By:
  /s/ David P. Carlson
 
  By:   /s/ Carol F. Herman & John H. Herman
 
 
Name:
  David P. Carlson
 
  Name:   Carol F. Herman & John H. Herman
 
 
Its:
  Exec VP & CFO
 
  Its:   Partners — Partner
 
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Purchase Order

 